Citation Nr: 1728035	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a lumbar strain.


REPRESENTATION

The Veteran represented by:         Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In April 2015, the Board issued a decision that, inter alia, remanded the Veteran's lumbar strain increased rating claim to afford the Veteran a new VA examination, as the Veteran's representative had reported that the Veteran's lumbar strain had increased in severity.  The record reflects that the RO complied with these remand directives, to include providing the Veteran with a new VA examination in July 2016.  However, pursuant to a recent precedential United States Court of Appeals for Veterans Claims (Court) decision, the Board must obtain more detailed range of motion findings than those recorded in this examination report.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  

Further, as the Veteran receives ongoing treatment from VA facilities and military treatment providers for his lumbar strain, and since these treatment records were last obtained in 2013, the Veteran's more recent, outstanding treatment records should be obtained.

Accordingly, this claim is again REMANDED to the RO for the following actions:

1.  Obtain the Veteran's VA treatment records from June 2013, and request that the Veteran complete release forms allowing VA to request his back treatment rendered since 2013 from any military or private treatment providers.

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of the Veteran's lumbar strain, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's low back symptoms, the examiner should conduct a relevant clinical examination, to include range of motion testing for pain on both active and passive motion, and in both weight-bearing and nonweight-bearing positions.

3.  Finally, readjudicate the Veteran's lumbar strain disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

